06/15/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                         Case Number: DA 21-0116
                      Supreme Court Case No. DA-21-0116

Attorneys for Appellant and Cross-Appellee

Don C. St. Peter, Esq.
Michael O'Brien, Esq.
ST. PETER LAW OFFICES, P.C.
2620 Radio Way
P.O. Box 17255
Missoula, MT 59808
Telephone: (406) 728-8282
Facsimile: (406) 728-8141


 ADAM PUMMILL, an individual and ADAM PUMMILL and KURTIS ROBERTSON as
 members of Black Gold Enterprises, LLC, members of, and on behalf of BLACK
 GOLD ENTERPRISES, LLC

         Plaintiffs,

    v.

 JOSH T. PATTERSON a/k/a JOSH PATTERSON, as an individual and d/b/a
 PATTERSON ENTERPRISES, INC., also d/b/a/ ROCKY MOUNTAIN EQUIPMENT,
 INC., p/k/a ROCKY MOUNTAIN JCB, INC., also d/b/a/ ROCKY MOUNTAIN RENTAL
 SPECIALISTS, LLC, also d/b/a/ ROCKY MOUNTAIN EQUIPMENT also d/b/a/
 ROCKY MOUNTAIN RENTAL, also d/b/a ROCKY MOUNTAIN EQUIPMENT OF
 MISSOULA, MONTANA

       Defendants.
 ________________________________
 Not identified in District Court Caption:

 JIM GALIPEAU,

             Receiver and Appellee,

 and

 PF2 LEASING, LLC

             Intervenor and Appellant.
                   ORDER GRANTING EXTENSION OF TIME

      Upon Appellee’s Unopposed Motion for Extension of Time, and good cause

shown,

      IT IS HEREBY ORDERED THAT the Motion is GRANTED. Appellee shall

file its Answer Brief on or before July 21, 2021.

      DATED this ______ day of June, 2021.

                                       By: _____________________________
                                             Justice




                                                                Electronically signed by:
                                                                   Bowen Greenwood
                                                               Clerk of the Supreme Court
                                                                      June 15 2021